Citation Nr: 0322486	
Decision Date: 09/03/03    Archive Date: 09/08/03

DOCKET NO.  00-20 933A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for porphyria cutanea 
tarda (PCT).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel





INTRODUCTION

The veteran had active service from July 1972 to September 
1973.  The Board notes that the veteran was ultimately 
discharged under honorable conditions.  In service, he was 
court-martialed pursuant to a plea of guilty to possession 
and use of marijuana.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1999 rating decision of the Department of 
Veterans Affairs (VA) Cleveland Regional Office (RO), which 
denied service connection for hepatitis C and for PCT.

The Board notes that subsequent to the October 1999 rating 
decision, the veteran filed a claim of service connection for 
multiple myeloma.  Service connection for that disability was 
denied by September 2002 rating decision.  The veteran did 
not initiate an appeal with respect to this issue, and it is 
not before the Board.  See 38 C.F.R. §§ 20.200, 20.201.


REMAND

In February 2003, the Board initiated further evidentiary 
development in this case.  New evidence has since been 
associated with the claims file.  The Board, however, cannot 
consider this new evidence prior to an RO review of same.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  As such, this 
matter must be remanded to the RO for further action.  

Furthermore, the Board notes that with respect to hepatitis 
C, there is no indication that the examining 
gastroenterologist who provided the May 2003 medical opinion 
reviewed the claims file prior to rendering that opinion.  
See Green v. Derwinski, 1 Vet. App. 121, 124 (19971) 
(fulfillment of the statutory duty to assist includes a 
thorough and contemporaneous medical examination, which takes 
into account the records of the prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one).  No new medical examination is necessary.  
However, the RO must arrange for the VA gastroenterologist to 
review the record and provide a new opinion regarding the 
etiology of hepatitis C based on the entirety of the 
evidence.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
remanded for the following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).

2.  The RO must ask the VA 
gastroenterologist who rendered the May 
2003 medical opinion to review the claims 
file and to issue a new medical opinion 
regarding the etiology of hepatitis C 
based on a review of the record in its 
entirety.

3.  Next, the RO must review all new 
evidence associated with the claims file 
and issue a supplemental statement of the 
case with respect to both issues on 
appeal.

4.  Finally, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed.  If they are not, the RO 
should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




